88 Ill. App. 2d 134 (1967)
231 N.E.2d 701
People of the State of Illinois, Plaintiff-Appellee,
v.
Edward Somerville, Defendant-Appellant.
Gen. No. 51,356.
Illinois Appellate Court  First District, Second Division.
September 22, 1967.
Rehearing denied and opinion modified October 20, 1967.
Julius Lucius Echeles, of Chicago, for appellant.
John J. Stamos, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and James A. Stamos, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Affirmed.
Not to be published in full.